                         1 CHRISTOPHER E. SEYMOUR, #126330
                           GILMORE MAGNESS JANISSE
                         2 Post Office Box 28907
                           Fresno, California 93729-8907
                         3 Telephone: (559) 448-9800
                           Facsimile: (559) 448-9899
                         4
                         5 Attorneys for Plaintiff Hansen Equipment
                           Company 401(k) Profit Sharing Plan
                         6
                         7
                         8                                      UNITED STATES DISTRICT COURT
                         9                        EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
                       10
                       11 HANSEN EQUIPMENT COMPANY                             Case No. 1:19-CV-00676-LJO-SKO
                          401(K) PROFIT SHARING PLAN
                       12                                                      STIPULATION AND ORDER
                                         Plaintiff,                            EXTENDING TIME TO RESPOND TO
                       13                                                      COMPLAINT
                                 v.
                       14                                                      (F.R.C.P., Rule 6, Local Rule No. 144)
                          CARMEN VICTORIA IBARRA, an
                       15 individual; VALARIE ALEXIS COX, an                   (Doc. 9)
                          individual; CHRISTINA TORRES, an
                       16 individual; MARCELINA TORRES, an
                          individual; and MARGARITA TORRES,
                       17 an individual,
                       18                             Defendants.
                       19
                       20                TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
                       21                WHEREAS, Defendants CARMEN VICTORIA IBARRA, VALARIE COX,
                       22 CHRISTINA TORRES, MARCELINA TORRES, and MARGARITA TORRES
                       23 (“Stipulating Defendants”) have each been served with process in the above-captioned
                       24 matter;
                       25                WHEREAS, the parties are in the process of finalizing the terms of a settlement
                       26 agreement and anticipate completion of that process forthwith;
                       27
                       28
GILMORE MAGNESS JANISSE
  A PROFESSIONAL CORPORATION
    POST OFFICE BOX 28907
FRESNO, CALIFORNIA 93729-8907   02347-0117\481564.1
                                                STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO COMPLAINT
                         1         NOW, THEREFORE, the Parties HEREBY STIPULATE that the deadline for each
                         2 of the Stipulating Defendants to respond to the Complaint herein is extended to August 15,
                         3 2019.
                         4         IT IS SO STIPULATED.
                         5
                         6 DATED: July 15, 2019                   GILMORE MAGNESS JANISSE
                         7
                         8
                                                                  By:          /s/ Christopher E. Seymour
                         9                                              Christopher E. Seymour
                       10                                               Attorneys for Plaintiff Hansen Equipment
                                                                        Company 401(k) Profit Sharing Plan
                       11
                       12 DATED: July 15, 2019                    RUDDELL, STANTON, BIXLER,
                       13                                         MAURITSON & EVANS, LLP

                       14
                       15                                         By:          /s/ Daniel L. Evans
                       16                                               Daniel L. Evans
                                                                        Attorneys for Defendant Carmen Victoria
                       17                                               Ibarra and Valarie Cox
                       18
                       19 DATED: July 15, 2019                    LAW OFFICE OF JOHN W. GORDON

                       20
                       21
                                                                  By:         /s/ John W. Gordon
                       22                                               John W. Gordon
                                                                        Attorneys for Defendants Christina Torres,
                       23
                                                                        Marcelina Torres, and Margarita Torres
                       24
                       25
                       26
                       27
                       28
GILMORE MAGNESS JANISSE
  A PROFESSIONAL CORPORATION
    POST OFFICE BOX 28907
                                                                        2
FRESNO, CALIFORNIA 93729-8907          STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO COMPLAINT
                         1                                                 ORDER
                         2               The Court, having duly considered the parties’ stipulation set forth above (Doc. 9),
                         3 and good cause appearing, orders as follows:
                         4               The deadline for Defendants CARMEN VICTORIA IBARRA, VALARIE COX,
                         5 CHRISTINA TORRES, MARCELINA TORRES, and MARGARITA TORRES to respond
                         6 to the Complaint is hereby extended to August 15, 2019.
                         7
                         8 IT IS SO ORDERED.
                         9
                                Dated:     July 17, 2019                                 /s/   Sheila K. Oberto         .
                       10                                                      UNITED STATES MAGISTRATE JUDGE
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
GILMORE MAGNESS JANISSE
  A PROFESSIONAL CORPORATION
    POST OFFICE BOX 28907
                                                                              3
FRESNO, CALIFORNIA 93729-8907                STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO COMPLAINT
